Smith, P. J.:
Two questions are raised by this appeal. The deceased was a young man eighteen years of age, boarding with his parents, to whom he gave ten dollars a week. He was unmarried. It is first contended that under section 16 of the Workmen’s Compensation Law (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], as amd. by Laws of 1914, chap. 316) the parents are not entitled to compensation, because the deceased left no surviving wife or child. The section assumes to describe who are entitled to death benefits. The 1st subdivision refers to funeral expenses. The 2d subdivision provides that if *497there be a surviving wife she shall receive thirty per centum of the average wages of the deceased during, widowhood, and surviving children shall receive in some cases each ten per cent of such wages, and in other cases fifteen per cent, providing in all cases that the total amount payable shall in no case exceed sixty-six and two-thirds per cent of such wages. Subdivision 3 provides for a surviving child or for surviving children where there is no surviving wife, and in that case it is also provided the aggregate shall in no case exceed sixty-six and two-thirds per cent of the wages. Subdivision 4, upon which arises the question here litigated, reads: “If the amount payable to surviving wife (or dependent husband) and to children under the age of eighteen years shall be less in the aggregate than sixty-six and two-thirds per centum of the average wages of the deceased, then for the support of grandchildren or brothers and sisters under the age of eighteen years, if dependent upon the deceased at the time of the accident, fifteen per centum of such wages, for the support of each such person until of the age of eighteen years; and for the support of each parent, or grandparent, of the deceased, if dependent upon him at the time of the accident, fifteen per centum of such wages during such' dependency. But in no case shall the aggregate amount payable under this subdivision exceed the difference between sixty-six and two-thirds per centum of such wages, and the amount payable as hereinbefore provided to surviving wife (or dependent husband) or for the support of surviving child or children.” The appellants’ contention under this section is that no provision is made for a dependent parent unless the deceased left a surviving wife or children. The contention appears to us frivolous. The evident intent of the statute is to limit all of the compensation to sixty-six and two-thirds per cent of the wages of the deceased, and to give compensation to the surviving wife, children, parents or grandparents, who are dependent, only if such compensation can be brought within the maximum percentage allowed. Each parent or grandparent is allowed fifteen per cent of such wages during his dependency if the allowance to the widow and children do not equal sixty-six and *498two-thirds per cent of the wages. This condition exists where there is no widow or children, and the Commission was justified in awarding compensation to the parents, even though the deceased was unmarried at the time of his death.
It is further claimed that there can be no dependence within the meaning of the statute upon the wages of a minor. This contention is borne out by neither reason nor authority. The parent can be dependent upon the support of a minor child just as much as upon the support of an adult child. (See Main Colliery Co. v. Davies, 16 T. L. R. 460; Hodgson v. Owners of the West Stanley Colliery, 26 id. 333; also reported in 3 Butterworth’s Compensation Cases, 260.)
The award should be confirmed, with costs.
All concurred.
Award affirmed.